             Case 7:19-cv-00217-DC Document 46 Filed 01/21/20 Page 1 of 6

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION
RICHARD LOGAN

vs.                                                 Case No.: 7:19-cv-00217-DC
PROPETRO HOLDING CORP., et al.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now James A. Harrod                                          , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Lead Plaintiff (See Attachment A)                 in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Bernstein Litowitz Berger & Grossmann LLP                with offices at:

               Mailing address: 1251 Avenue of the Americas, 44th Fl.

               City, State, Zip Code: New York, NY 10020

               Telephone: (212) 554-1400                    Facsimile: (212) 554-1444


       2.      Since    6/2/2000                              , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of New York                     .

               Applicant's bar license number is 3058252                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               See Attachment B
     Case 7:19-cv-00217-DC Document 46 Filed 01/21/20 Page 2 of 6

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
      N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
      N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
      N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 7:19-cv-00217-DC Document 46 Filed 01/21/20 Page 3 of 6
         Case 7:19-cv-00217-DC Document 46 Filed 01/21/20 Page 4 of 6




                                  ATTACHMENT A

        Lead Plaintiff is Nykredit Portefølje Administration A/S (“Nykredit”), Oklahoma
Firefighters Pension and Retirement System, Oklahoma Law Enforcement Retirement System,
Oklahoma Police Pension and Retirement System, and Oklahoma City Employee Retirement
System (together, the “Institutional Investors”).
         Case 7:19-cv-00217-DC Document 46 Filed 01/21/20 Page 5 of 6




                                   ATTACHMENT B


Court                              Admission Date    Active or Inactive

State of New York                         6/2/2000   Active
Southern District of New York             1/9/2001   Active

Eastern District of New York              1/9/2001   Active

Eastern District of Michigan              7/1/2011   Active

Second Circuit Court of Appeals           4/3/2009   Active

Third Circuit Court of Appeals            1/9/2015   Active

Sixth Circuit Court of Appeals            1/5/2015   Active

Seventh Circuit Court of Appeals         7/172015    Active
             Case 7:19-cv-00217-DC Document 46 Filed 01/21/20 Page 6 of 6

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

RICHARD LOGAN

RO'                                                /@OD 8L', 7:19-cv-00217-DC
PROPETRO HOLDING CORP., et al.



                                             ORDER

       .1 5= ;1717.1;10 LK PGHO C@T% PGDND S@O MNDODKPDC PL PGD /LQNP PGD 7LPHLK ELN

-CJHOOHLK :NL 4@B ?HBD EHIDC AT James A. Harrod                                        % BLQKODI ELN

Lead Plaintiff                                    % @KC PGD /LQNP% G@RHKF NDRHDSDC PGD JLPHLK% DKPDNO

PGD ELIILSHKF LNCDN,

       5= 5< 9;01;10 PG@P PGD 7LPHLK ELN -CJHOOHLK :NL 4@B ?HBD HO 3;-8=10% @KC

James A. Harrod                        J@T @MMD@N LK ADG@IE LE Lead Plaintiff

HK PGD @ALRD B@OD'

       5= 5< 2>;=41; 9;01;10 PG@P James A. Harrod                                            % HE GD(OGD

G@O KLP @IND@CT CLKD OL% OG@II HJJDCH@PDIT PDKCDN PGD @JLQKP LE "*))'))% J@CD M@T@AID PL, Clerk, U.S.

District Court% HK BLJMIH@KBD SHPG 6LB@I /LQNP ;QID -=&I#E$#+$'

       <53810 PGHO PGD               C@T LE January                             % +)          '




                                                   UNITED STATES DISTRICT JUDGE
